Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2014

                                    No. 04-13-00034-CV

                                   Julio M. AGUILERA,
                                         Appellant

                                              v.

                                   Delmis S. AGUILERA,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-16322
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
        On February 26, 2014, we abated and remanded the appeal to the trial court with
instructions to enter findings pursuant to section 154.130(b) of the Texas Family Code. On
March 28, 2014, the trial court clerk filed a supplemental clerk’s record containing the trial
court’s findings. Accordingly, the appeal is REINSTATED on the court’s docket. The cause is
set for formal submission ON BRIEFS ONLY before this Court on April 23, 2014, before a
panel of Justice Angelini, Justice Barnard, and Justice Martinez.


       It is so ORDERED on April 2, 2014.

                                                   PER CURIAM




ATTESTED TO: ________________________________
             Keith E. Hottle
             Clerk of Court